l3i-|S-OO0fa>-CV
                                                                                    FILED IN COURT OF APPEALS
                                                                                      12th Court ofAppaajsJDigtrict
                                                    EXHIBIT 1
                                                                                            MAY 15 2015
                             DECLARATION OF INABILITY TO PAY COST
                                                                                                       £[fe\
                                                                                           T 5 Eft T
               ("The following Declaration is made pursuant to the Texas Rules ofCivil Procedure and Tirle6, '
    Chapter 132 ofthe Texas Civil Practices and Remedies Code.)
               Now respectfully comes              h^br<^^ \\cJl\                                        TDCJ

    #      ULJl£ 7ZZ                  >^cl declares that Iam unable to pay the court costs in this civil action
    and requests leave of the Court to proceed in forma pauperis in this accompanying civil action and
    would show the Court the following:

           (1) I am presently incarcerated in the 7} AMg-S Ly>o&u^ A                     Unit of the
               Texas Department ofCriminal Justice where Iam not permitted to earn or handle money.
           (2) I have no source of income or spousal income.

           (3) I currently have S           - £|                  credited to me in the Inmate Trust Fund.

           (4) During my incarceration in the Texas Department of Criminal Justice I have received
               approximately S       ^JJ              per month as gifts from relatives and friends.

          (5) I neither own nor have an interest in any realty, stocks, bonds, or bank accounts and I
                  receive no interest or dividend income from anysource.

          (6) I have          /          dependents.

          (7) I have total debts of approximately S             ipCo

          (8) Iowe S |j 00                    as restitution.
                                                                            *>»
          f9) My monthly expenses are approximately $               ] pa

          I,                           beor^ ^W\V                                                      TDCJ


~                                   , being presently incarcerated in the         ~y^ ^.^ L\ ^ ^ kUnitof

the Texas Department ofCriminal Justice in f~f- S+'-iXt^rt ^BLOQ County, Texas, verify
nnd declare under penalty ofperjury that the foregoing statements are true and correct Executed on this
*he ) ?            day of      /^7^,.                 20 i5 .
                                                          -XL ^^ ? f-l tf^As*^
                                                         N ;>me     *>
CSINIB02/CIIMIBO2               TEXAS      DEPARTMENT     OF    CRIMINAL    JUSTICE                           05/12/15
LH30/SRA6141                               IN-FORMA-PAUPERIS DATA                                             09:24:33
TDCJ#:    01818077          SID#:    0£830360 LOCATION:          JAMES    LYNAUGH            INDIGENT         DTE:          03/16/15
NAME:    HALL,GEORGE JR                                        BEGINNING PERIOD:            11/01/14
PREVIOUS       TDCJ    NUMBERS:       00513115      01164384
CURRENT       BAL:                  0.00   TOT   HOLD   AMT:               0.00     3MTH      TOT     DEP:                   £00.00
6MTH DEP:                      ££5.00 6MTH AVG          BAL:               6. 19    6MTH      AVG     DEP:                     37.50
MONTH    HIGHEST       BALANCE       TOTAL DEPOSITS             MONTH    HIGHEST        BALANCE       TOTAL          DEPOSITS
04/15                0.00                    0.00               01/15              0. 00                             0. 00
03/15            £&.££                       0.00               1£/14              0. 00                             0. 00
0£/15           £00.00                     £00.00               11/14         £5.00                             £5. 00
PROCESS       DATE      HOLD    AMOUNT           HOLD   DESCRIPTION




STATE    OF    TEXAS    COUNTY       OF   ±^€£jL
ON THIS THE £2^ DAY OF                frl"/         . /ST I CERTIFY THAT THIS DOCUMENT IS A TRUE,
COMPLETE,AND UNALTERED COPY MADE BY ME OF INFORMATION CONTAINED IN THE
COMPUTER       DATABASE       REGARDING      THE    OFFENDER'S     ACCOUNT.        NP   SIG:
PF1-HELP       PF3-END       ENTER    NEXT   TDCJ    NUMBER:                 OR     SID     NUMBER:




                                                                                                         M    ! J J ?

                                                                                             SAMUti. <*r
                                                                                              RAMKICX                   *
                                                                                           My Co«iini*«f<m £*f»tt*      t
                                                                                                 03721/iHM6             •

                                                                               Notary wi«M>u« Um*4